ReliaStar Life Insurance Company and its Separate Account N ING Advantage Century SM Supplement dated April 30, 2010 to the Contract Prospectus dated April 30, 2010 The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective after the close of business on August 20, 2010 , the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Opportunistic LargeCap Portfolio ING Growth and Income Portfolio Accordingly, effective after the close of business on August 20, 2010 investments in the Disappearing Portfolio will automatically become investments in the Surviving Portfolio as follows: All existing account balances invested in the ING Opportunistic LargeCap Portfolio (Class I) will automatically become investments in the ING Growth and Income Portfolio (Class I). As a result of the reorganization, effective after the close of business on August 20, 2010 all references to the Disappearing Portfolio in the Contract Prospectus is hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio after the date of the reorganization will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us at our Administrative Service Center noted above. If you have received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. X.100207-10 Page 1 of 1 April 2010 ReliaStar Life Insurance Company Separate Account N ING Advantage Century SM CONTRACT PROSPECTUS - April 30, 2010 The Contracts. The contracts described in this prospectus are flexible premium individual fixed and variable Advantage Century SM deferred annuity contracts issued by ReliaStar Life Insurance Company (the Company, we, us, our). They are issued to you, the contract owner, on a nonqualified basis, or in connection with retirement plans qualifying for special treatment under the Internal Revenue Code of 1986, as amended (Tax Code). Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company. Why Reading this Prospectus is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully and keep it for future reference. Investment Options. The contracts offer variable investment options and three fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts or plans, or in some states. The Funds* American Funds  Growth Fund (Class 2) ING International Value Portfolio (Class I) ING Solution 2015 Portfolio (I Class) American Funds  Growth-Income Fund ING JPMorgan Emerging Markets Equity ING Solution 2025 Portfolio (I Class) (Class 2) Portfolio (Class S) ING Solution 2035 Portfolio (I Class) American Funds  International Fund ING JPMorgan Mid Cap Value Portfolio ING Solution 2045 Portfolio (I Class) (Class 2) (I Class) ING Strategic Allocation Conservative Fidelity ® VIP Contrafund ® Portfolio ING JPMorgan Small Cap Core Equity Portfolio (Class I) (Initial Class) Portfolio (Class I) ING Strategic Allocation Growth Portfolio Fidelity ® VIP Equity-Income Portfolio ING Legg Mason ClearBridge Aggressive (Class I) (Initial Class) Growth Portfolio (I Class) ING Strategic Allocation Moderate Portfolio Fidelity ® VIP Index 500 Portfolio ING Limited Maturity Bond Portfolio (Class I) (Initial Class) (Class S) ING T. Rowe Price Capital Appreciation Fidelity ® VIP Investment Grade Bond ING Liquid Assets Portfolio (Class I) Portfolio (Class S) Portfolio (Initial Class) ING Lord Abbett Growth and Income ING T. Rowe Price Diversified Mid Cap Fidelity ® VIP Money Market Portfolio Portfolio (Class I) Growth Portfolio (I Class) (Initial Class) ING Marsico Growth Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio Franklin Small Cap Value Securities Fund ING Marsico International Opportunities (Class I) (Class 2) Portfolio (Class I) ING T. Rowe Price Growth Equity Portfolio ING American Century Small-Mid Cap Value ING MFS Total Return Portfolio (Class S) (I Class) Portfolio (I Class) ING MidCap Opportunities Portfolio ING Templeton Foreign Equity Portfolio ING Artio Foreign Portfolio (Class S) (Class I) (I Class) ING Baron Small Cap Growth Portfolio ING Oppenheimer Global Portfolio (I Class) ING UBS U.S. Large Cap Equity Portfolio (I Class) ING Opportunistic LargeCap Portfolio (I Class) ING BlackRock Large Cap Growth Portfolio (Class I) ING U.S. Stock Index Portfolio (Class I) (Class I) ING PIMCO Total Return Portfolio (I Class) ING Van Kampen Comstock Portfolio ING BlackRock Science and Technology ING Pioneer Equity Income Portfolio (I Class) Opportunities Portfolio (Class I) (Class I) ING Van Kampen Equity and Income ING Clarion Global Real Estate Portfolio ING Pioneer Fund Portfolio (Class S) Portfolio (I Class) (Class I) ING Pioneer High Yield Portfolio (I Class) ING Van Kampen Growth and Income ING Davis New York Venture Portfolio ING Pioneer Mid Cap Value Portfolio Portfolio (Class S) (I Class) (Class S) Lord Abbett Series Fund - Mid-Cap Value ING FMR SM Diversified Mid Cap Portfolio ING Russell TM Large Cap Growth Index Portfolio (Class VC) (Class S) ** Portfolio (Class I) Neuberger Berman AMT Socially Responsive ING Global Resources Portfolio (Class S) ING Russell TM Large Cap Index Portfolio Portfolio ® ING Growth and Income Portfolio (Class I) (Class I) PIMCO VIT Real Return Portfolio ING Index Plus LargeCap Portfolio (Class I) ING Russell TM Mid Cap Growth Index (Administrative Class) ING Index Plus MidCap Portfolio (Class I) Portfolio (Class S) Pioneer High Yield VCT Portfolio (Class I) ING Index Plus SmallCap Portfolio (Class I) ING SmallCap Opportunities Portfolio Wanger Select ING Intermediate Bond Portfolio (Class I) (Class I) Wanger USA ING International Index Portfolio (Class S) ING Solution Income Portfolio (I Class) * Effective December 19, 2007, ING Balanced Portfolio was closed to any new investments (including loan repayments) or transfers. There will be limited disclosure regarding this fund in the prospectus. ** FMR SM is a service mark of Fidelity Management & Research Company. This fund has changed its name to the name listed above. See Appendix II  Fund Descriptions for a complete list of former and current fund names. These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees  Fund Fees and Expenses for additional information. PRO.100207-10 1 CONTRACT PROSPECTUS  April 30, 2010 (continued) Variable Investment Options. These options are called subaccounts. The subaccounts are within Separate Account N, a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the previous page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds. The funds in which the subaccounts invest have various risks. Information about the risks of investing in the funds is located in the Investment Options section on page 10 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Fixed Interest Options. Fixed Account A Fixed Account B Fixed Account C Except as specifically mentioned, this prospectus describes only the investment options offered through Separate Account N. However, we describe the fixed interest options in Appendix I to this prospectus. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Availability of Features. Not all features are available in all states. The contracts are not available for sale in New York. Some funds may be unavailable through certain contracts and plans or in some states. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. You may obtain the April 30, 2010 Statement of Additional Information (SAI) without charge by calling us at 1-877-884-5050 or writing us at the address listed in the Contract Overview -Questions: Contacting the Company section of the prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov, or by writing to the SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-100207. The SAI table of contents is listed on page 52 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the FDIC. The contracts are subject to investment risk, including the possible loss of the principal amount of your investment. PRO.100207-10 2 TABLE OF CONTENTS Contract Overview: 4 Contract Design Whos Who The Contract and Your Retirement Plan Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: The Accumulation Phase, The Income Phase Fee Table 6 Condensed Financial Information 8 Separate Account N 8 The Company 9 Investment Options 10 Transfers Among Investment Options 12 Purchase and Rights 17 Right to Cancel 19 Fees 20 Your Account Value 26 Withdrawals 28 Loans 29 Systematic Withdrawals 29 Death Benefit 30 The Income Phase 32 Contract Distribution 34 Tax Considerations 37 Other Topics 48 Performance Reporting Voting Rights Contract Modifications Legal Matters and Proceedings Payment Delay or Suspension Transfers, Assignments or Exchanges of a Contract Involuntary Terminations Reports to Owners Contents of the Statement of Additional Information 52 Appendix I  The Fixed Accounts 53 Appendix II  Fund Descriptions 55 Appendix III  Condensed Financial Information CFI - 1 PR0.100207-10 3 Contract Overview Questions: Contacting the Company. To answer your questions, contact your sales representative or write or call us at our Administrative Service Center. ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 Sending Forms and Written Requests in Good Order. If you are writing to change your beneficiary, request a withdrawal or for any other purpose, contact us or your sales representative to learn what information is required for the request to be in good order. Generally, a request is considered to be in good order when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. By contacting us, we can provide you with the appropriate administrative form for your requested transaction. We can only act upon requests that are received in good order. The following is intended as a summary. Please read each section of this prospectus for additional detail. Contract Design The contracts described in this prospectus are individual deferred fixed and variable annuity contracts. They are intended to be retirement savings vehicles that offer a variety of investment options to help meet long-term financial goals and provide for a death benefit and guaranteed income options. The term contract in this prospectus refers to individual fixed and variable annuity contracts. Whos Who You* : The individual who purchases the contract. Contract Holder* : The person (or non-natural owner) to whom we issue the contract. Generally, you. The contract holder generally has all rights under the contract. However, pursuant to Treasury Department regulations that were generally effective on January 1, 2009, the exercise of certain of these rights by participants in Tax Code Section 403(b) plans may require the consent and approval of your employer and/or plan sponsor or its delegate. See Tax Considerations  Section 403(b) and Roth 403(b) Tax-Deferred Annuities. We may also refer to the contract holder as the contract owner. We (the Company): ReliaStar Life Insurance Company. We issue the contract. For greater detail, please review Purchase and Rights. *Some contracts may be purchased by and issued directly to employers sponsoring certain plans, including 457 and 401 plans. The terms you, contract holder, and contract owner apply to these employers, who have all rights under the contracts. The Contract and Your Retirement Plan The contracts may be issued on a nonqualified basis (nonqualified contracts), or for use with retirement arrangements under Tax Code sections 403(b), 408, 408A or 457 of the Tax Code (qualified contracts). We may also, at our discretion, issue nonqualified contracts for use with retirement arrangements under Tax Code section 401. Use of an Annuity Contract in a Retirement Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401, 403(b), Roth 403(b), 408, 408A, or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you.
